Citation Nr: 9917502	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-47 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1970, and from August 1972 to August 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied the 
veteran's claim for service connection for a disorder 
manifested by chest pain on the basis that it was not well-
grounded.  The case was subsequently transferred to the RO in 
Fargo, North Dakota.  In August 1998, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a chronic disorder manifested by chest pain.


CONCLUSION OF LAW

The claim for service connection for a disorder manifested by 
chest pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a disorder manifested by 
chest pain.  He asserts that he has recurring chest pain and 
discomfort which is of unknown origin and which is usually 
associated with job stress.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Certain chronic diseases, such 
as cardiovascular disease, may be presumed to have been 
incurred in service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

The threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

The Board notes that the veteran has already been granted 
service connection for a hiatal hernia with reflux 
esophagitis, currently rated 10 percent disabling.  In order 
to warrant service connection for a disorder manifested by 
chest pain, the veteran must present evidence showing that he 
has another disability of the chest in addition to the hiatal 
hernia with reflux esophagitis because the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (1998).  The evidence, however, does not 
establish that there is any other current disorder which 
results in chest pain.  In reaching this conclusion, the 
Board has noted that in this case service medical records 
show that the veteran was seen on several occasions for 
complaints of chest pain.  In December 1980, the veteran 
reported a two week history of chest pain.  Findings on 
examination, including results from an electrocardiogram 
(EKG), were negative.  The assessment was muscle spasm, rule 
out coronary disease.  When seen in February 1992, the 
veteran reported similar complaints of chest pain associated 
with anxiety.  It was noted that the chest pain was without 
radiation.  The assessment was costochondritis.  

More recent service medical records, however, do not contain 
any references to chest pain.  Examination reports dated in 
March and June 1994 in connection with the veteran's 
separation from service were negative for any findings or 
diagnosis of any chest condition.  An EKG performed in March 
1994 was interpreted as being normal.  Although the June 1994 
examination report shows that an EKG was interpreted as being 
borderline due to ST elevation which was thought to be 
associated with early repolarization, the examiner did not 
render a diagnosis of cardiovascular disease or any other 
disorder of the chest.  

Moreover, although the report of medical history given by the 
veteran in March 1994 shows that he said that he had 
experienced chest pain between 1974 and 1975, and again from 
1990 to 1992, he did not indicate that it was currently 
present.  The report of medical history given by the veteran 
in June 1994 for the purpose of his separation from service 
shows that he described his health as being excellent, and he 
denied having pain or pressure in the chest.  As such, no 
chronic chest disorder was shown to have been present upon 
separation from service.  

More importantly, no post-service medical evidence has been 
submitted showing that the veteran currently suffers from a 
disorder manifested by chest pain.  Although the report from 
a VA medical examination performed in February 1995 included 
the veteran's history of frequent, sharp chest pain over the 
left clavicular area dating back to the early 1980's, the 
report also shows that examination of the cardiovascular 
system was within normal limits and the chest was clear with 
no rales or rhonchi.  The diagnosis was atypical chest pain, 
non-cardiac in nature.  The Board notes that this was 
rendered based solely on the veteran's complaints, and that 
no specific disorder of the chest was diagnosed.

The Board also reviewed treatment reports dated in March 1996 
from Minot Air Force Base Hospital which also noted the 
veteran's complaints of chest pain.  The assessment was pain 
possibly related to recent exercise.  Again, however, no 
specific disorder was diagnosed.

Indeed, the only evidence that the veteran currently suffers 
from a chest disorder is the veteran's own lay statements 
submitted on behalf of his claim.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a chest disorder, his lay statements 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
a disorder manifested by chest pain, and that the claim must 
be denied on that basis.  See Epps, 126 F.3d at 1468; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in 
the absence of evidence of a currently claimed condition, 
there can be no valid claim).  Therefore, the VA has no 
further duty to assist the veteran in developing the record 
to support the claim.  See Epps, 126 F.3d at 1469 ("[T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board also views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for the benefit sought, and 
the reasons why the current claim has been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a disorder manifested by chest pain is 
denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

